WIDENER, Circuit Judge,
concurring and dissenting:
While I concur in all of the opinion except part III, my disagreement with that part leads to my conclusion that the judgment of the district court should be vacated and the case remanded for a new trial. So I must respectfully dissent from the result.
This case was about sexual harassment in the workplace and nothing else. That is acknowledged by the majority as it relates the correct facts that there was evidence that the plaintiff, following a broken love affair with Class, had been subjected by Class, her superior, on numerous occasions, to sexual comments to or about herself; the touching and rubbing of her body; being propositioned; and being physically molested, all of this at the workplace and during working hours.
The relevant part of the questions the defendants sought to have the court ask the jury are as follows (see op. at 239):
Have you or any of your immediate family members or close personal friends experienced unwelcome sexual advances in the workplace? If so, did you ever complain of such treatment and to whom? Was the matter resolved to your satisfaction?
Do you believe you have ever witnessed sexual harassment at the workplace? If so, what type of treatment did they receive? Would the feelings you felt for this person cause you to side with or be partial to any of the parties in this case?
As the majority correctly recognizes, in United States v. Shavers, 615 F.2d 266 (5th Cir.1980), the court reversed because in a prosecution for assault with a deadly weapon involving a fight with a knife in the possession of the defendant, the court refused to ask questions of the jury as to whether they or any of their relatives or friends had been the victim of a crime and, if so, to state “the nature of the crime” and “whether a gun, knife or other weapon was used,” and also whether they or any of their relatives or friends had “suffered from any serious lacerations” and how suffered.
In reversing, the court reasoned that “[e]ertainly, a juror who has been the victim of a crime involving a knife or gun or who has suffered lacerations in an altercation might well be prejudiced against one charged with assault with a deadly weapon.” 615 F.2d at 268. Additionally, the court reasoned that “[a]ppellant’s proposed questions were ‘reasonably necessary to enable the accused to exercise his peremptory challenges’ and ‘pertinent to the inquiry.’ ” 615 F.2d at 268.
In United States v. Poole, 450 F.2d 1082 (3rd Cir.1971), in a prosecution for bank rob*244bery while armed with a handgun, the court reversed the conviction because the district court would not ask of the jurors the question “[h]ave you or any member of your family ever been the victim of a robbery or other crime.” In reversing, the court reasoned “[i]f we were to assume, arguendo, the demonstrated presence of a juror who had once been a robbery victim, it would be difficult to hold that such a juror was capable of objectivity.” 450 F.2d at 1084.
As Poole notes, that question is included in the bench book for district judges, which at least indicates the wide-spread recognition of such an inquiry.
In my opinion, if any of the jurors had “experienced unwelcome sexual advances in the workplace” or had “witnessed sexual harassment in the workplace,” specific inquiries sought by the defendants, that information was at least very relevant in exercising the defendants’ peremptory challenges, not to mention any disqualification for cause of the jurors involved.
I suggest that the questions the district court asked the jurors in the case at hand talked all the way around the proper question without ever reaching it. The precise subject at hand, sexual harassment in the workplace, was not the subject of questioning, although requested, and although everyone in the courtroom knew what the case was all about at the time.
No reason suggests itself, and none is advanced, why these civil defendants are entitled to any less of a fair trial than were the criminal defendants in Poole and Shavers.